Citation Nr: 0730284	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-40 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows two medical opinions, one of which supports 
a diagnosis of PTSD based on the veteran's reported stressors 
and one which does not.  A May 2005 opinion from a private 
licensed social worker, who had evaluated the veteran on 
numerous occasions, shows a diagnosis of PTSD based on the 
veteran's reported stressors.  The same social worker 
submitted the same finding in May 2004 and September 2004 and 
also submitted treatment records of her visits with the 
veteran from April 2004 to July 2005.  On her May 2005 
report, she noted that as a licensed clinical social worker 
she had specialized in treatment of combat-related anxiety 
and mood disorders for the last 20 years.  A May 2005 VA 
psychiatric examination also noted that the veteran's Viet 
Nam experiences changed him and that he had psychiatric 
sequelae. 

An October 2004 VA examination report shows that the veteran 
does not meet all of the criteria for a PTSD diagnosis, 
noting that the veteran did not report that the distress 
experienced reached the level needed to qualify for a PTSD 
diagnosis and that the veteran's overall anxiety did not seem 
to originate from a traumatic source.  The examiner noted 
that his finding was based on a clinical interview, mental 
status examination, a Clinician's Administered PTSD survey, a 
Mississippi Scale for PTSD, and a Personality Assessment 
Inventory.  Addenda to this report dated in July 2005 and 
August 2005 confirm this finding.

In addition to the conflicting diagnoses and opinions as to 
whether the veteran suffers PTSD, his claimed stressors have 
not been corroborated.  The veteran indicated that he was 
stationed in Lai Khe and attached to the 2nd Battalion 33rd 
Artillery and that moving along Thunder Road there was a 
large volume of artillery fire.  He indicated that the 
initial attack by Viet Cong started on January 31, 1968 and 
continued sporadically until February 1968.  He recalled that 
during mortar attacks they had a split second time to take 
shelter because of the warning from the whistle of incoming 
mortars.  He further recalled that around February 3, 1968 a 
rocket struck the rubber trees above their "hootch" and that 
the explosion blasted him to the floor; then he and his 
fellow servicemen ran for the bunkers.  He stated that while 
under those mortar attacks he felt that his death was in the 
hands of fate and that it was almost as if he had no say on 
whether he lived or died.  He further mentioned that he and 
his fellow servicemen and women continued to feel helpless 
and fearful after they got out of service.  

The RO should attempt to corroborate the claimed stressors by 
requesting unit records from the National Archives and the U. 
S. Army and Joint Services Records Research Center (JSRRC).  
Thereafter, if any of the claimed stressors are confirmed, 
the veteran should be afforded a VA examination, to include 
and opinion as to the whether a diagnosis of PTSD is 
warranted and, if so, based on what stressors.  38 C.F.R. 
§ 3.159(c)(4) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Archives and the 
JSRRC and request copies of the veteran's 
unit records for the 2nd Battalion, 33rd 
Artillery, 1st Infantry Division from 
January 30, 1968 to February 28, 1968.  
The request should note that the stressors 
that need to be verified are the unit 
receiving artillery fire along Thunder 
Road in Lai Khe starting on January 31, 
1968, intermittent mortar attacks in Lai 
Khe from January 30, 1968 to February 28, 
1968, and a rocket attack in Lai Khe 
around February 3, 1968.

2.  Thereafter, if, and only if, one or 
more of the alleged stressors is verified, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present is 
related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to one or 
more stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology present.  
Any further indicated special studies, 
including psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the evidence of record was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the RO 
and found to be sufficient to produce PTSD 
by the examiner.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the veteran's 
military service. 

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



